Citation Nr: 1035321	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right 
shoulder disability.  

2.  Entitlement to an initial compensable evaluation for a left 
shoulder disability.  

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2005.  

This appeal arises from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In his 2007 substantive appeal, the Veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board).  That hearing was conducted in May 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The evidence shows the Veteran was last examined for VA purposes 
in 2006, more than 4 years ago.  Although he has not indicated he 
has received any formal medical treatment for the disabilities at 
issue, the Veteran testified under oath that they have increased 
in severity since he was last examined.  Given the age of the 
examination reports of record, and the Veteran's contentions, a 
current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be asked to identify 
any places at which he has received 
relevant treatment since May 2010, and 
then appropriate steps taken to obtain 
copies of the identified records.  

2.	 Next, the Veteran should be scheduled for 
an examination of his shoulders to 
ascertain the current level of impairment 
they produce.  The range of motion of each 
shoulder should be set forth together with 
any additional limitations as may be 
caused  by pain, fatigue, weakness, lack 
of endurance, and/or on repeated use, or 
during flare-ups.  Whether there is 
recurrent dislocation or guarding of arm 
movement should be indicated.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  

3.	The Veteran should be scheduled for a 
gastrointestinal examination to ascertain 
the current severity of his service 
connected gastroesophageal reflux disease.  
Any indicated tests or studies should be 
accomplished.  All symptoms attributed to 
the condition should be identified, with 
it particularly noted whether pain, 
vomiting, epigastric distress with 
dysphagia, pyrosis and regurgitation are 
present or absent.  The claims file should 
be provided to the examiner in conjunction 
with the examination.  

4.	Thereafter, the claims should be re-
adjudicated.  If any remained denied, a 
supplemental statement of the case should 
be furnished the Veteran, and the matter 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


